J. Randy Young, Director Arkansas Soil and Water Conservation Commission One Capitol Mall, Suite 2D Little Rock, Arkansas 72201
Dear Mr. Young:
This Office acknowledges receipt of your request for an official opinion. You ask whether Mr. John F. Gibson, Jr., the Prosecuting Attorney for the Tenth Judicial District, may serve as a member of the legal advisory committees on the Arkansas River Basin compact and the Red River Basin compact on a pro bono basis.  You further ask whether the agency may pay Mr. Gibson's travel expenses connected with service on the legal advisory committees on the two river compacts.
The answer to both questions if yes.
Although Mr. Gibson may not engage in the private practice of law during his term as prosecutor, there is no statute that prevents him from serving as a member of a board or commission in an appointed capacity.  If Mr. Gibson is appointed to represent the State of Arkansas on the legal committees of the Red River Compact Commission and also the Arkansas River Compact Commission, his travel expenses may be paid by the Arkansas Soil and Water Commission from funds appropriated to pay for official travel.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.